Citation Nr: 1547764	
Decision Date: 11/12/15    Archive Date: 11/25/15

DOCKET NO.  14-15 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

1. Entitlement to service connection for duodenal ulcer with gastric resection, Billroth II surgery.

2. Entitlement to service connection for small bowel ulcers, claimed as residuals of duodenal ulcer with gastric resection, Billroth II surgery.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1956 to October 1958.

This matter comes before the Board of Veterans' Appeals (Board) following a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied the claims for service connection for duodenal ulcer with gastric resection and service connection for small bowel ulcers, claimed as residuals of duodenal ulcer with gastric resection.  

In March 2015, the Board remanded the issues for a hearing, as requested by the Veteran.  The Veteran testified at a videoconference hearing before the undersigned in September 2015.  A transcript of the hearing has been associated with the Veteran's claims file. 
	
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran exhibited symptoms of duodenal ulcer in early 1958, and was clinically diagnosed in September 1959.

2.  Resolving all doubt in the Veteran's favor, the duodenal ulcer with gastric resection, Billroth II surgery, had its onset during active military service and was manifested to a degree of ten percent or more within one year of separation from service. 

3.  Resolving all doubt in the Veteran's favor, the small bowel ulcers are likely residuals from his duodenal ulcer with gastric resection, Billroth II surgery. 
 

CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for the Veteran's duodenal ulcer with gastric resection are met.  38 U.S.C.A. §§ 1131, 1132, 1133, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

2.  The criteria for establishing service connection for the Veteran's small bowel ulcers, claimed as residuals of duodenal ulcer with gastric resection, are met.  38 U.S.C.A. §§ 1131, 1132, 1133, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has certain duties to notify and assist a claimant in connection with an application for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A, (West 2014); 38 C.F.R. § 3.159 (2015).  

Given the disposition of the claims on appeal, no further consideration as to whether 
VA has met the referenced duties is necessary.  

Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr, 21 Vet. App. at 303; see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection).  38 C.F.R. § 3.303(b).  

However, 38 C.F.R. § 3.303(b) only applies to the list of chronic diseases/disabilities recognized by VA as being chronic, and those chronic diseases/disabilities are listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that 38 C.F.R. § 3.303(b) only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a)).  Among those diseases are peptic ulcers.

Service connection may be granted for disability which is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Service connection on a secondary basis may not be granted without medical evidence of a current disability and medical evidence of a nexus between the current disability and a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 488 (1995) (en banc).

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and peptic ulcers, to include gastric or duodenal, become manifest to a degree of 10 percent or more within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

On appeal, the Veteran contends that he has duodenal ulcer with gastric resection and small bowel ulcers, claimed as residuals of duodenal ulcer with gastric resection, for which he should be service connected.  The relevant evidence in this case consists of the Veteran's service treatment records, a March 1960 VA examination, private treatment records from November 1959 to May 1960, private treatment records from October 2011 and October 2012, a VA examination conducted in January 2013, a statement from J.K. submitted in April 2013, a medical nexus opinion from J.M.K. submitted in May 2015, as well as the Veteran's testimony at his hearing in September 2015.

Duodenal ulcer

Review of the Veteran's service treatment records reveal that a report of medical examination was positive for stomach, liver, or intestinal trouble.  Further, the Veteran testified at his hearing that he exhibited gastrointestinal symptoms in early 1958, to include vomiting, nausea, and black stools.  The Veteran also stated that when he went to sick call, he was given white chalk tablets to help relieve his symptoms.  In his statement, J.K. indicated that the Veteran was his supervisor while he was stationed at Ford Carson Colorado in 1958, and he recalled the Veteran going to sick call because of gastrointestinal problems and seeing him chew on white tablets that he had been given from sick call.

In March 1960, the Veteran underwent a VA examination for hearing loss, in which he reported, under Section B - Medical History Since Latest VA Examination, that he was treated for duodenal ulcers in September 1959 at St. Mary's Hospital in Wausau, Wisconsin, for five days, and that he continued treatment for duodenal ulcers to the present time.  Further, the Board observes that the Veteran stated under the occupational history section that he lost three weeks at his meat butchering employment due to duodenal ulcers.  Private medical records from November and December 1959 diagnose the Veteran with duodenal ulcers and make reference to multiple previous films evidencing "chronic duodenal ulcer with considerable duodenal bulb deformity."  The Veteran underwent subtotal gastric resection surgery in May 1960, with a post-operative diagnosis of "chronic duodenal ulcer with two episodes of bleeding, one massive hemorrhage." 

An endoscopy procedure in October 2011 revealed changes in the tissue of the stomach and esophagus consistent with a history of acid injury in the region.  A gastroenterology evaluation in October 2012 diagnosed the Veteran with small bowel ulcers.  At the April 2013 VA examination, the examiner, a nurse practitioner, diagnosed the Veteran with small bowel ulcers and a past medical history of chronic duodenal ulcer with subtotal gastric resection.  The examiner noted that the Veteran was not treated for, or diagnosed with, duodenal ulcers while in service.  Further, the examiner stated that while the Veteran had reported stomach, liver, or intestinal trouble at his separation examination, the physical examination was silent as to any stomach or intestinal abnormalities.  The examiner observed that the Veteran had an abnormal gastrointestinal series with indication of duodenal ulcer in November 1959, but that "mere conjecture [existed] as to the length of time" the duodenal ulcer was present.  The examiner opined that it was less likely than not that the Veteran's duodenal ulcer was a result of, or incurred in, service.

In May 2015, the Veteran submitted a medical nexus opinion from J.M.K., a medical doctor at the Wausau VA Community Outpatient Clinic.  In the opinion, J.M.K. reviewed the Veteran's service treatment records, his private treatment records from November 1959 to May 1960, his VA treatment records, the April 2013 VA examination, the Veteran's statements, and J.K's buddy statement.  J.M.K. noted that while the Veteran's separation medical records did not show specific evidence of treatment or diagnosis of gastrointestinal problems, the Veteran did report that he suffered from stomach, liver, or intestinal trouble.  Further, J.M.K. observed that the Veteran contended that he was treated for duodenal ulcer in September 1959, and that medical records evidenced continuous treatment for the disorder from November 1959 to May 1960, when the Veteran underwent subtotal gastric resection.  J.M.K. reviewed VA treatment records from October 2011, which note that the Veteran's stomach and esophagus exhibited signs of inflammation and reactive changes typical in people "with a long history of acid injury in [that] region," and records from October 2012 that diagnosed him with small bowel ulcers.  J.M.K. opined that based on the lay and medical evidence of record, it was at least as likely as not that the Veteran's duodenal ulcer "had its onset during service or at least within the one year period following his discharge from service."  

Upon review of the evidence, the Board finds that service connection for duodenal ulcer with gastric resection is warranted.  First, the Board finds the statements from the Veteran and J.K. to be competent and credible.  The Veteran is competent to describe his gastrointestinal symptoms while in service, such as nausea, vomiting, abdominal cramping, and black stools, as well as any treatment he may have received to alleviate his symptoms, such as white chalk tablets to chew on.  The Board notes that the Veteran's statements are corroborated by J.K, who served on the same base as the Veteran, and who is competent to state that he observed the Veteran chewing on white chalk tablets, which the Veteran had told him he obtained from sick call to relieve his gastrointestinal problems.  

Further, the Board finds the Veteran's statements that he was treated in September 1959 for duodenal ulcer, as noted in his March 1960 VA audiological examination, to be credible.  The Board notes that the Veteran did not have a claim for duodenal ulcer pending at the time of these statements, and that his claim is corroborated by his private medical record from November and December 1959, which make reference to multiple prior studies of the duodenal ulcer.

In addition, the Board is satisfied that the medical nexus opinion from J.M.K. is adequate for deciding this appeal, and is of greater weight than the opinion offered by the VA examiner in April 2013.  In this regard, the Board notes that the April 2013 VA examiner did not consider the Veteran's competent lay statements describing continuity of symptomatology starting in service, his statement in the March 1960 VA examination that he was treated for duodenal ulcer in September 1959, or J.K.'s statement that he remembers the Veteran chewing on chalk tablets while in service.  In addition, the VA examiner did not discuss the references to prior film studies of the Veteran's duodenal ulcer as stated in the November and December 1959 private medical records.  Further, the Board notes that the VA examiner is a nurse practitioner.  

In contrast, J.M.K. is a board certified medical doctor, and provided a well-reasoned opinion based on the Veteran's entire claims file and his medical expertise.  In arriving at his positive opinion, J.M.K. considered the Veteran's lay statements describing his symptoms in service; his separation examination, which noted that he suffered from stomach, liver, or intestinal troubles; and J.K.'s statements that the Veteran chewed on chalk tablets to relieve his gastrointestinal symptoms.  J.M.K. also reviewed the available medical evidence of record and noted that the Veteran's statements in his March 1960 VA examination, that he was treated for duodenal ulcer in September 1959, were corroborated by his private medical records from November 1959 to May 1960.  Given the differences in specialized training between a nurse practitioner and a medical doctor, and in light of the well-reasoned opinion offered by J.M.K., which considered the Veteran's entire medical history as well as lay statements of record, the Board finds the April 2013 VA examination of less probative value.

Resolving all doubt in the Veteran's favor, the Board finds that the Veteran's duodenal ulcer with gastric resection manifested to a degree of 10 percent or more within one year from the date of separation from service.  Therefore, service connection for duodenal ulcer on a presumptive basis is warranted.  

Bowel ulcers

In connection with the Veteran's claim for service connection for bowel ulcers, the Board notes that the Veteran clarified his contention at his videoconference hearing in September 2015.  Specifically, the Veteran claimed that the small bowel ulcers were residuals from the May 1960 Billroth II procedure for his bleeding duodenal ulcer.  

Private medical records dated October 2011 from F.L., a doctor of osteopathic medicine at a department of gastroenterology, stated that an endoscopy showed that the Veteran suffered from inflammation and reactive changes in his stomach and esophagus, likely due to irritation by bile acids.  F.L. explained that this is a common finding "in a person who has had surgery that [the Veteran has had] on the stomach."  The Veteran was diagnosed with small bowel ulcers in October 2012.  In his medical opinion in May 2015, J.M.K. noted that surgical procedures such as a Billroth II create "a loop of small intestine where excessive intestinal bacteria can grow."  J.M.K. clarified that the bacteria overgrowth "can damage the cells that line the intestinal wall and lead to ulcers."  He opined that based on the medical evidence of record, it was at least as likely as not that the Veteran's small bowel ulcers were residuals of the gastric resection, Billroth II surgery, for duodenal ulcer.  

Upon review of the evidence, the Board finds that service connection for small bowel ulcers, claimed as residuals of duodenal ulcer gastric resection, is warranted.  The Board notes that the Veteran is currently diagnosed with small bowel ulcers.  The Board also acknowledges that the Veteran exhibits signs of inflammation and reactive changes to his stomach and esophagus, consistent with a patient who suffered a "long history of acid injury in this region."  Further, the Board finds F.L.'s statement that the Veteran's inflammation and reactive changes in his gastrointestinal system are "likely due to irritation by bile acids, which is common finding in a person who has had surgery" to the stomach to be of probative value.  The Board also finds that F.L.'s findings are supported by J.M.K.'s opinion that it is as likely as not that the Veteran's small bowel ulcers are residuals of his duodenal ulcer with gastric resection, Billroth II surgery. 

Resolving all doubt in the Veteran's favor, the Board finds that the Veteran's small bowel ulcers are residuals of his duodenal ulcer with gastric resection, Billroth II surgery.  Therefore, service connection for small bowel ulcers, claimed as residuals of duodenal ulcer with gastric resection, is warranted.


ORDER

Entitlement to service connection for duodenal ulcer with gastric resection, Billroth II surgery, is granted.

Entitlement to service connection for small bowel ulcers, claimed as residuals of duodenal ulcer with gastric resection, Billroth II surgery, is granted.




____________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


